Name: Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1990 marketing year
 Type: Regulation
 Subject Matter: animal product;  civil law
 Date Published: nan

 No L 351 / 18 Official Journal of the European Communities 2. 12. 89 COMMISSION REGULATION (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat for the 1990 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 3013/89 introduces arrangements for the limitation of the guarantee applicable for each marketing year ; whereas Article 25 ( 1 ) and (3) of that Regulation provides that where the United Kingdom applies the variable premium arrangements transitionally, the guarantee limitation arrangements are to apply separately in Great Britain on the one hand and in the other regions as a whole on the other hand ; whereas, however, Article 25 (4) of that Regulation provides that the reductions in the basic price in respect of Great Britain on the one hand and the rest of the Community on the other are to be gradually merged into a single reduction in proportion to the actual dismantling of the variable premium during each marketing year ; Whereas Commission Regulation (EEC) No 1310/88 (2) lays down the detailed rules for the application of these arrangements ; Whereas for the 1990 marketing year estimated ewe numbers exceed the maximum guaranteed level and result in the fixing of a reduction coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 For the 1990 marketing year : (a) the coefficient referred to in the first indent of Article 8 (2) of Regulation (EEC) No 3013/89 shall be as follows :  Great Britain : 1 2,0,  rest of the Community : 7,0 ; (b) in view of the alignment provided for in Article 25 (4) of Regulation (EEC) No 3013/89, the coefficient actually applicable shall be as follows :  Great Britain : 11,0,  rest of the Community : 7,25 ; (c) the weekly amounts of the guide level shall be as set out in the Annex in accordance with Article 25 (2) of Regulation (EEC) No 3013/89 . Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 289, 7 . 10 . 1989 , p. 1 . 0 OJ No L 122, 12. 5 . 1988 , p. 69 . 2. 12. 89 Official Journal of the European Communities No L 351 / 19 ANNEX 1990 marketing year (in ECU/100 kg carcase weight) Week beginning Week No Guide level 1 January 1990 1 337,20 8 January 2 343,63 15 January 3 349,03 22 January 4 353,38 29 January 5 359,81 5 February 6 364,84 12 February 7 367,66 19 February 8 369,69 26 February 9 371,89 5 March 10 373,74 12 March 11 374,88 19 March 12 374,88 26 March 13 374,18 2 April 14 373,70 9 April 15 373,31 16 April 16 371,59 23 April 17 369,02 30 April 18 366,01 7 May 19 362,96 14 May 20 358,04 21 May 21 353,12 28 May 22 343,63 4 June 23 334,83 11 June 24 326,19 18 June 25 317,47 25 June 26 308,74 2 July 27 301,34 9 July 28 294,18 1 6 July 29 291,24 23 July 30 289,81 30 July 31 289,27 6 August 32 289,27 13 August 33 289,27 20 August 34 289,27 27 August 35 289,27 3 September 36 289,27 10 September 37 289,27 17 September 38 289,27 24 September 39 289,66 1 October 40 289,67 8 October 41 289,90 15 October 42 290,27 22 October 43 291,16 29 October 44 293,41 5 November 45 295,69 12 November 46 299,96 19 November 47 304,23 26 November 48 308,50 3 December 49 312,65 10 December 50 318,34 17 December 51 323,27 24 December 52 328,96 31 December 53 333,86